DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 August 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-33, and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,681,628 to Krastchew (Krastchew) in view of US Patent 4,662,826 to Nitta et al. (Nitta).
Regarding claim 21, Krastchew teaches an electric machine suitable for use in an aircraft comprising a casing (10, 21) housing a motor (1), a stator (B), a rotor (A), a shaft (14) which extends from an interior (22) of the casing to an exterior and is partially within the interior, and a depressurization system (20).  Krastchew further teaches that as the machine increases in rating, it is necessary to 
Regarding claims 23 and 24, Nitta teaches a positive displacement vacuum pump (19).
Regarding claim 25, Nitta teaches that the vacuum pump is driven by a shaft (24).  In the combination, as a driving source (i.e. the motor of Krastchew) already available, it would have been obvious to drive the vacuum pump with the shaft of the electric machine of Krastchew.
Regarding claim 26, Nitta teaches gearing (61) for the vacuum pump.
Regarding claim 28, Nitta teaches a clutch (26).
Regarding claim 29, Nitta teaches that the drive shaft is connected to a power source, which, in the combination, would be the electric machine of Krastchew.
Regarding claim 30, Nitta teaches a pressure sensor (48) and a controller (44) configured to control the vacuum pump in response thereto.  Inasmuch as the vacuum to be generated within Krastchew is within the casing of the electrical machine, it would have been obvious to provide the pressure sensor thereto.
Regarding claim 31, Nitta teaches pressure responsive activation of the vacuum pump (col. 3, ln. 15-23).  It would have been obvious to apply this teaching to the casing of Cantemir in order to obtain the vacuum taught by Cantemir while minimizing energy usage.
Regarding claim 32, Nitta teaches varying the speed of the vacuum pump (at least between on and off) to maintain the pressure within the casing at the vacuum level.
Regarding claim 33, Krastchew teaches an electric machine suitable for use in an aircraft comprising a casing (10, 21) housing a motor (1), a stator (B), a rotor (A), a shaft (14) which extends from an interior (22) of the casing to an exterior and is partially within the interior, and a depressurization system (20).  Krastchew further teaches that as the machine increases in rating, it is necessary to increase a level of vacuum in the motor casing in order to retain operational safety of the rotor windings (col. 1, ln. 35-45, see also col. 7, ln. 48-51).  Krastchew accomplishes this by evacuating substantially the interior (22) of a casing (10, 21).  Krastchew does not teach a controller and pressure sensor.  Nitta teaches a pump (19) for providing vacuum.  Nitta teaches a compound pump generally, and particularly teaches that such a pump is advantageously able to provide high vacuum efficiently while being simple in construction (col. 4, ln. 18-24).  One of ordinary skill in the art to substitute a vacuum pump as taught by  Nitta for the vacuum pump of Krastchew in order to simply produce a high vacuum efficiently.  Furthermore, Nitta teaches a pressure sensor (48) and a controller (44) configured to control the vacuum pump in response thereto.  Inasmuch as the vacuum to be generated within Krastchew is within the interior (22) the casing of the electrical machine, it would have been obvious to provide the pressure sensor thereto.
Regarding claim 35 and 36, Nitta teaches a positive displacement vacuum pump (19).
Regarding claim 37, Nitta teaches that the drive shaft is connected to a power source, which, in the combination, would be the electric machine of Krastchew.
Regarding claim 38, Nitta teaches pressure responsive activation of the vacuum pump (col. 3, ln. 15-23).  
Regarding claim 39, Nitta teaches varying the speed of the vacuum pump (at least between on and off) to maintain the pressure within the casing at the vacuum level.
Claims 21, 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krastchew in view of Nitta as applied to claims 20 and 33 above, and further in view of US PGPub 2018/0127103 to Cantemir (Cantemir hereinafter).
Regarding claims 21 and 34, the previously recited references teach the limitations of the parent claims as discussed above, but do not teach any particular seal.  Cantemir teaches another sealed electrical machine in an aircraft and particularly teaches the use of a labyrinth seal (11) to maintain pressure levels therein.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a labyrinth seal as taught by Cantemir in the motor of Krastchew in order to maintain the desired vacuum level therein.
Regarding claim 40, Cantemir teaches that an electrical machine for an aircraft (e.g. 8, 9) may be located within the engine thereof in order to provide extra power thereto.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the motor of Krastchew to an aircraft engine as taught by Cantemir in order to provide increased thrust therein.
Response to Arguments
Applicant’s arguments, see page 5, filed 23 August 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krastchew and Nitta.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10 September 2021